Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Miller (61,748) on 6/29/22.

The application has been amended as follows: 
	In Claim 7 (line 3), the phrase “each switch of” has been replaced with the phrase --each of switches of--.
	In Claim 8 (line 2), the phrase “during a prior learning period” has been replaced with the phrase --during a learning period--.
In Claim 22 (line 4), the phrase “each switch of” has been replaced with the phrase          --each of switches of--.



Allowable Subject Matter
The terminal disclaimer filed on 6/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 17/111,830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1-5, 7-16, 22, and 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed: method of using an impedance matching network to determine a plasma chamber characteristic including  a variable reactance element (VRE), the VRE having different positions for providing different reactances; and receiving or determining a valid range of values for a parameter related to the matching network; determining a current value for the parameter related to the matching network based on a signal received from a sensor associated with the matching network; determining a characteristic of the plasma chamber based on a determination that the current value is outside the valid range of values; and providing a visual or audible indication of the determined characteristic of the plasma chamber, or causing an action to address the determined characteristic (Claims 1-5, 7-15), or the impedance matching network including a control circuit configured to carry out the operations of: receiving or determining a valid range of values for a parameter related to the matching network; determining a current value for the parameter related to the matching network based on a signal received from a sensor associated with the matching network; determining a characteristic of the plasma chamber based on a determination that the current value is outside the valid range of values; and providing a visual or audible indication of the determined characteristic of the plasma chamber, or causing an action to address the determined characteristic (Claims 16, 22), or the semiconductor processing tool including a control circuit configured to carry out the operations of: receiving or determining a valid range of values for a parameter related to the matching network; determining a current value for the parameter related to the matching network based on a signal received from a sensor associated with the matching network; determining a characteristic of the plasma chamber based on a determination that the current value is outside the valid range of values; and providing a visual or audible indication of the determined characteristic of the plasma chamber, or causing an action to address the determined characteristic (Claim 31), or the method of manufacturing a semiconductor including  receiving or determining a valid range of values for .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843